                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Patricia Davis,                                     CASE NO. 19-cv-0097 (SRN/DTS)

                      Plaintiff,

v.                                                  ORDER

Quality Inn et al.,

                      Defendants.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated February 6, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.     This action is DISMISSED without prejudice for lack of jurisdiction.

       2.     Plaintiff’s request to proceed in this action pro se [Docket No. 2] is DENIED

as moot.


       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 26, 2019                        s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
